 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of October 19, 2009, is made by and
among TRIPLECROWN ACQUISITION CORP., a Delaware corporation (“Triplecrown”), and
VICTORY PARK CAPITAL ADVISORS, LLC, on behalf of one or more entities for which
it acts as investment manager and other purchasers acceptable to Victory Park
Capital Advisors, LLC and Triplecrown (“Victory Park”).
 
WHEREAS, Triplecrown was organized for the purpose of acquiring, through a
merger, capital stock exchange, asset acquisition or other similar business
combination, an operating business (“Business Combination”);
 
WHEREAS, Triplecrown consummated an initial public offering in August 2007
(“IPO”) in connection with which it raised gross proceeds of approximately $552
million, a significant portion of which was placed in a trust account maintained
by Continental Stock Transfer and Trust Company pending the consummation of a
Business Combination, or the dissolution and liquidation of Triplecrown in the
event it is unable to consummate a Business Combination on or prior to October
22, 2009;
 
WHEREAS, Buyer has entered into that certain Agreement and Plan of
Reorganization dated September 4, 2009, as amended (the “Acquisition
Agreement”), by and among Triplecrown, Cullen Agricultural Holding Corp.
(“CAH”), a newly-formed Delaware corporation and wholly-owned subsidiary of
Triplecrown, and CAT Merger Sub, Inc., a newly-formed Delaware corporation and
wholly-owned subsidiary of CAH (“Merger Sub”), Cullen Agricultural Technologies
Inc. (“Cullen Agritech”), a Georgia corporation, and Cullen Inc. Holdings Ltd.
(“Cullen Holdings”), the sole stockholder of Cullen Agritech, pursuant to which
(i) Triplecrown will merge with and into CAH with CAH surviving the merger and
becoming the new publicly-traded corporation of which the present holders of
Triplecrown securities will be security holders and (ii) Triplecrown Merger Sub
will merge with and into Cullen Agritech with Cullen Agritech surviving the
merger and becoming a wholly-owned subsidiary of CAH (the “Acquisition”); and
 
WHEREAS, the approval of the Acquisition is contingent upon, among other things,
the affirmative vote of holders of a majority of the outstanding common shares
of Triplecrown which are present and entitled to vote at the meeting called to
approve the Acquisition;
 
WHEREAS, pursuant to certain provisions in Triplecrown’s certificate of
incorporation, a holder of shares of Triplecrown’s common stock issued in the
IPO may, if it votes against the Acquisition, demand that Triplecrown convert
such common shares into cash (“Conversion Rights”);
 
WHEREAS, the Acquisition cannot be consummated if holders of 30% or more of the
Triplecrown common stock issued in the IPO exercise their Conversion Rights.
 
NOW, THEREFORE, the undersigned parties agree as follows:

 

--------------------------------------------------------------------------------

 
 
 
1.
Agreement to Make Purchases of Triplecrown Common Stock.  Victory Park (and any
other purchasers acceptable to Victory Park and Triplecrown) agrees to use its
reasonable best efforts to make simultaneous privately negotiated purchases of
up to approximately 15.2 million shares of Triplecrown common stock at purchase
prices not to exceed $9.76 per share on or prior to October 20, 2009, provided
that Triplecrown agrees to enter into the form of forward contract (“Forward
Contract”) attached hereto as Annex A with the purchaser of such shares of
common stock in connection therewith. Purchases by Victory Park shall not begin
until at least one business day after Triplecrown publicly announces the
entering into of this Agreement with respect to the Forward Contract.

 
 
2.
Fees.  In addition, in exchange for its services in aggregating blocks of shares
for purchase by Victory Park from Triplecrown stockholders that have indicated
an intention to convert their shares of Triplecrown common stock and or vote
against the Acquisition, Triplecrown shall pay to Victory Park the following
fees on the Closing Date (as defined in the Forward Contract):

 
(a)           a fee equal to 1.0% of the cost to Victory Park of all Triplecrown
shares purchased by Victory Park from third parties up to $50 million;
 
(b)           a fee equal to 0.80% of the cost to Victory Park of all
Triplecrown shares purchased by Victory Park from third parties between $50
million and $100 million; and
 
(c)           a fee equal to 0.50% of the cost to Victory Park of all
Triplecrown shares purchased by Victory Park from third parties above $100
million;
 
provided that in no event shall the fees paid by Triplecrown be less than
$450,000.
 
Notwithstanding the foregoing, if the Acquisition is not consummated,
Triplecrown shall pay Victory Park 90% of the fees set forth in (a), (b) and (c)
above no later than October 29, 2009.
 
 
3.
Expenses. All reasonable costs and expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation,
legal fees and expenses and all other out-of-pocket costs and expenses of third
parties incurred by a party in connection with the negotiation and effectuation
of the terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that Triplecrown shall pay up to $50,000 of the costs and
expenses incurred by Victory Park in connection with the transactions
contemplated by this Agreement, it being understood that Triplecrown has, prior
to the date hereof, deposited $25,000 of such $50,000 maximum amount with
Victory Park in furtherance of the foregoing.

 
 
4.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 
 

--------------------------------------------------------------------------------

 

 
5.
Governing Law; Jurisdiction.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive.  Each of
the parties hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum and irrevocably waive trial by jury.

[Signature page to follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 
TRIPLECROWN ACQUISITION CORP.
     
By:
/s/ Eric J. Watson             
Name:
Eric J. Watson             
Title:
Chairman & Treasurer             
VICTORY PARK CAPITAL ADVISORS, LLC
     
By:
/s/            
Name:
             
Title:
   
